DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	According to the Amendment, filed 07 April 2022, the status of the claims is as follows:
Claims 2-8 and 10-21 are previously presented; and
Claims 1 and 9 are cancelled.
Response to Arguments
3.	Applicant’s arguments, see Remarks, pp. 7-11, filed 07 April 2022, with respect to the rejection of claims 2, 4, 5, 7, 8, 10-14, and 16-21 under 35 U.S.C. 103 as being obvious over Bartlett et al., U.S. Patent No. 3,395,701 A (“Bartlett et al.”), in view of O’Leary et al., W.O. Patent No. 2015124580 A1 (“O’Leary et al.”), further in view of Howard et al., U.S. Patent Application Publication No. 2009/0227887 A1 (“Howard et al.”), and further in view of Beard et al., U.S. Patent Application Publication No. 2016/0038709 A1 (“Beard et al.”), the rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., as applied to claim 17, and further in view of Boehringer, U.S. Patent No. 4,346,584 A (“Boehringer”), the rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., as applied to claim 17, and further in view of Anders et al., U.S. Patent Application Publication No. 2006/0254592 A1 (“Anders et al.”), and the rejection of claim 15 under 35 U.S.C. 103 as being unpatentable over Bartlett et al. in view of O’Leary et al., further in view of Howard et al., and further in view of Beard et al., as applied to claim 10, and further in view of Mault et al., U.S. Patent Application Publication No. 2003/0065273 A1 (“Mault et al.”), have been fully considered, and are persuasive.  Therefore, the rejections have been withdrawn.  
Reasons for Allowance
4.	Claims 2-8 and 10-21 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 2-8 and 10-21, the prior art of record does not teach the system of base claim 17, including the following combined limitations, along with all the other limitations of the base claim: 
a mask, comprising a shell and a seal, … the shell having a plurality of breathing apertures, each of the plurality of breathing apertures being configured to allow air from the ambient space to flow to the interior space, and to allow air exhaled by the user to flow from the interior space to the ambient space without passing through such a tube or through a conduit, thereby allowing the user to breathe while wearing the mask; and
a sensing module, arranged for attachment to the mask, the sensing module comprising one or more air pressure sensors, … the air pressure sensor(s) being configured to measure a pressure difference between the interior space and the ambient space, the electronic component(s) being configured to receive data from the air pressure sensor(s) and to enable determination of an air flow rate through the plurality of breathing apertures using the measured pressure difference, …

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732. The examiner can normally be reached Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        05/06/2022